Citation Nr: 0927503	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-25 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
condition.

2.  Entitlement to service connection for a left knee 
condition with degenerative joint disease, to include as 
secondary to a lumbar spine condition. 

3.  Entitlement to service connection for a right knee 
condition with degenerative joint disease, to include as 
secondary to a lumbar spine condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 RO decision, which 
denied claims for service connection for a lumbar condition, 
a left knee condition with degenerative joint disease, and a 
right knee condition with degenerative joint disease.

In November 2007, a personal hearing was held before a local 
Hearing Officer at the Lincoln, Nebraska RO.  In April 2009, 
a video conference hearing was held before the undersigned 
Acting Veterans Law Judge at the Lincoln, Nebraska RO.  
Transcripts of these proceedings have been associated with 
the claims folder.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

The Board notes that, in April 2009, the Veteran submitted a 
statement indicating that he wished to withdraw his appeal 
for an increased evaluation for his service-connected stomach 
condition.  Accordingly, the Board does not have jurisdiction 
to review the appeal of this issue, and it is dismissed.


FINDINGS OF FACT

1.  The Veteran is not shown by the most probative evidence 
of record to have a lumbar spine condition that is 
etiologically related to a disease, injury, or event in 
service.
2.  The Veteran is not shown by the most probative evidence 
of record to have a left knee condition with degenerative 
joint disease that is etiologically related to service or to 
a service-connected disability.

3.  The Veteran is not shown by the most probative evidence 
of record to have a right knee condition with degenerative 
joint disease that is etiologically related to service or to 
a service-connected disability.


CONCLUSIONS OF LAW

1.  A lumbar spine condition was not incurred in or 
aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).

2.  A left knee condition with degenerative joint disease was 
not incurred in or aggravated by active military service, may 
not be presumed to have been incurred in or aggravated by 
service, and is not proximately due to or the result of any 
service-connected disability.  See 38 U.S.C.A. §§ 1110, 1112, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2008).

3.  A right knee condition with degenerative joint disease 
was not incurred in or aggravated by active military service, 
may not be presumed to have been incurred in or aggravated by 
service, and is not proximately due to or the result of any 
service-connected disability.  See 38 U.S.C.A. §§ 1110, 1112, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A VCAA letter dated in September 2006 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  The Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  This letter informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  Additionally, this letter 
described how appropriate disability ratings and effective 
dates were assigned.    

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and identified private medical records are in 
the file.  All records identified by the Veteran as relating 
to these claims have been obtained, to the extent possible.  
The Board notes that the Veteran indicated at the April 2009 
hearing that he would be submitting new medical evidence with 
regard to his knee claims.  The record was held open for 60 
days to afford the Veteran the opportunity to submit such 
evidence.  The Veteran did submit additional medical records 
in June 2009.  The Board notes that these medical records do 
not appear to address the Veteran's claimed knee 
disabilities.  However, the Board finds that the duty to 
assist has been satisfied.  The Veteran was fully informed of 
the need for him to submit any relevant evidence in his 
possession with regard to his claims to VA or to submit an 
authorization and consent to release form with regard to any 
evidence he wished VA to obtain.  Furthermore, the record was 
held open for an additional 60 days to allow the Veteran the 
adequate time to do so.  The Board finds that the record 
contains sufficient evidence to make a decision on the 
claims.  VA has fulfilled its duty to assist.
	
With regard to the Veteran's claims of service connection, 
the Board notes that the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

The Veteran was provided a general medical examination in 
July 2007.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board notes that the examiner 
did not specifically indicate that she reviewed the claims 
file.  However, the examiner interviewed the Veteran 
regarding his health and examined him fully.  As will be 
discussed below, upon examination, the Veteran was not 
diagnosed with a current lumbar spine disability or a current 
disability of either knee.  The Board concludes an additional 
VA examination is not needed in this case for either a lumbar 
spine condition or a condition of either knee because the 
only evidence indicating the Veteran "suffered an event, 
injury or disease in service" or has a current diagnosis of 
a lumbar spine condition or a bilateral knee disability is 
his own lay statements.  Such evidence is insufficient to 
trigger VA's duty to provide an additional nexus examination.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).
 
In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Certain diseases, to include arthritis, may be presumed to 
have been incurred in service when manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310 (2008).  
This includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a nonservice-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  

1.  Entitlement to service connection for a lumbar spine 
condition.

The Veteran is seeking entitlement to service connection for 
a lumbar spine condition.  Specifically, he has asserted that 
he injured his lumbar spine during a turbulent helicopter 
landing in which his helicopter fell approximately 20 feet 
from the sky while returning from a combat mission in Laos on 
active duty.  See hearing transcript, April 2009.

A review of the Veteran's service treatment records reveals 
no complaints, treatment, or diagnosis of a lumbar spine 
disability.

A review of the Veteran's available post-service medical 
records reveals that the Veteran has sought private medical 
treatment for complaints of low back pain since 1999.  
Specifically, in a June 2007 private treatment record from 
Hefner Chiropractic Center, it was noted that the Veteran had 
been receiving treatment since May of 1999.  This physician 
noted that the Veteran had been a crew man on a helicopter in 
Vietnam.  The physician stated that the nature of the 
Veteran's injuries were typical of those that can be 
anticipated in the incidence of a hard landing.  The 
physician went on to state that the result of the impact of a 
hard helicopter landing was that the Veteran experiences 
debilitating low back pain which continues to plague him.  
The physician noted that no x-rays of the lower back were 
available to determine the vertebral levels and the extent of 
degeneration in that area.  This physician concluded by 
opining that, after reviewing the Veteran's complete VA file, 
to include his service treatment records, 201 file material, 
corroborative statements, and current treatment records, it 
is more likely than not that these conditions are the direct 
result of the Veteran's honorable service.  The Board notes 
that the conditions that this physician is referring to 
appears to be the Veteran's complaints of low back pain, as 
well as injuries to his neck, right shoulder, and thoracic 
spine.    

Despite this positive nexus opinion, the Board notes that the 
threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of the 
claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While 
the Board recognizes the Veteran's sincere belief in his 
claim, the competent medical evidence of record does not show 
the Veteran to have a diagnosed lumbar spine disability.  The 
Board notes that it is clear that the Veteran has sought 
post-service medical treatment for lumbar spine pain.  
However, the claims folder contains no evidence of a 
diagnosis of a lumbar spine disability.  These post-service 
private medical records merely document treatment for lumbar 
spine pain.  The Board notes that a symptom alone, such as 
pain, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  
Furthermore, in the July 2007 general medical examination, it 
was specifically noted that the Veteran reported no joint, 
spine, or disc disease symptoms.  Additionally, it was noted 
that the Veteran reported his only pain was in his left knee.  
Thus, without a specific diagnosis of a lumbar spine 
disability of some kind, there may be no service connection 
for this claimed disability.   

In addition, the Board notes that the claims folder contains 
no evidence of lumbar spine complaints or treatment until 
1999, approximately 28 years after the alleged injury.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or disease was incurred in 
service, which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

With regard to the Veteran's assertions regarding the 
helicopter landing during active duty, the Board notes that 
the Veteran was granted service connection for posttraumatic 
stress disorder (PTSD) in a January 2007 rating decision, due 
to the fact that the RO determined the Veteran to be involved 
with combat as a door gunner.  In Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996), the United States Court of Appeals for 
the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat Veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place, and 
circumstances of such service.  However, the Board notes that 
the Veteran specifically indicated at the April 2009 hearing 
that this helicopter landing occurred on the way home from a 
combat mission, not during the course of combat.  Regardless, 
even if the Board were to presume this assertion credible, a 
diagnosis of a lumbar spine condition must be of record in 
order to grant service connection for this claimed 
disability.  As no such diagnosis is currently of record, 
this claim must fail.     

The Board also acknowledges the Veteran's assertion at the 
April 2009 hearing that he has been hesitant to seek medical 
treatment for his disabilities, due to the fact that he feels 
he might ultimately lose his job if determined to be unable 
to meet certain fitness requirements.  While the Board is 
sympathetic to the Veteran, it appears that he has, in fact, 
sought treatment for low back pain, and no diagnosis of a 
lumbar spine condition was rendered.  

The Board acknowledges the Veteran's contention that he has a 
current lumbar spine disability as the result of his active 
duty service.  However, the competent evidence of record does 
not support this contention.  The Veteran can attest to 
factual matters of which he had first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994). 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for a lumbar spine condition must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

2.  Entitlement to service connection for a bilateral knee 
condition with degenerative joint disease, to include as 
secondary to a lumbar spine condition. 

The Veteran is seeking entitlement to service connection for 
a left knee condition with degenerative joint disease and a 
right knee condition with degenerative joint disease.  
Specifically, the Veteran has asserted that this bilateral 
knee condition was caused by his lumbar spine condition.  See 
hearing transcript, April 2009.

A review of the Veteran's service treatment records reveals 
no complaints, treatment, or diagnoses of a condition of 
either knee.  The Veteran does not contend otherwise.  Id at 
11.

A review of the Veteran's available post-service medical 
records reveals no diagnoses of a disability of either knee.  
The Board notes that the Veteran complained of left knee pain 
at the July 2007 general medical examination.  However, no 
diagnosis of a disability of either knee was rendered at this 
time, or at any other time post-service. 

As mentioned above, the threshold requirement for service 
connection to be granted is competent medical evidence of the 
current existence of the claimed disorder.  See Degmetich, 
supra.  While the Board recognizes the Veteran's sincere 
belief in his claim, the competent medical evidence of record 
does not show the Veteran to have a current disability of 
either knee.  With regard to the Veteran's complaints of left 
knee pain at the July 2007 VA examination, the Board again 
notes that a symptom alone, such as pain, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez, supra. v.  
Thus, without diagnoses, there may be no service connection 
for these claimed disabilities.

Furthermore, the Veteran has specifically asserted that his 
bilateral knee disability began several years after service, 
in approximately 1989, as a result of his lumbar spine 
condition.  See hearing transcript, April 2009.  As discussed 
above, the Veteran is not currently service connected for a 
lumbar spine condition.  Accordingly, the claim of service 
connection for a bilateral knee disability as secondary to 
the low back disability must be denied as lacking legal 
merit.   See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

With regard to granting service connection for degenerative 
joint disease of either knee under 38 C.F.R. § 3.309(a), the 
Board notes that there is no medical evidence of record 
indicating that the Veteran experienced degenerative changes 
of either knee within 1 year of discharge of service.  
Moreover, the Veteran does not assert that he experienced 
such degenerative changes within 1 year of discharge, nor, as 
has already been discussed, does the Veteran have a current 
diagnosis of degenerative joint disease of either knee.  As 
such, the Board finds that service connection cannot be 
granted for arthritis of either knee under 38 C.F.R. 
§ 3.309(a).

Again, the Board acknowledges the Veteran's assertions at the 
April 2009 hearing that he has been hesitant to seek medical 
treatment for his disabilities, due to the fact that he feels 
he might ultimately lose his job if determined to be unable 
to meet certain fitness requirements.  The Board is 
sympathetic to the Veteran and his assertions.  Nevertheless, 
the claims folder contains no medical evidence of a current 
disability of either knee and no evidence of complaints of a 
disability of either knee during service; the Veteran has 
never asserted that he injured either knee during active 
duty; and the Veteran is not currently service connected for 
a lumbar spine condition.  As such, the evidence of record 
simply does not support a grant of service connection for a 
disability of either knee.  

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt rule does not apply, and the claims 
for service connection for a left knee condition with 
degenerative joint disease and a right knee condition with 
degenerative joint disease must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a lumbar spine 
condition is denied.

Entitlement to service connection for a left knee condition 
with degenerative joint disease, to include as secondary to a 
lumbar spine condition is denied. 

Entitlement to service connection for a right knee condition 
with degenerative joint disease, to include as secondary to a 
lumbar spine condition is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


